internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fi p b01-plr-129120-00 date date legend trust a_trust b partnership a partnership b a date month a month b date x y dear this is in reply to a letter dated date and subsequent correspondence submitted by your authorized representative requesting a ruling on behalf of trust a the requested ruling is that trust a’s allocable share of a payment received by partnership a under a termination agreement described below and pursuant to a merger agreement described below is not includible in trust a’s gross plr-129120-00 income for purposes of determining whether trust a has satisfied the gross_income tests of sec_856 and c of the internal_revenue_code facts trust a is a publicly traded real_estate_investment_trust reit that elected to be taxed as a reit in and has acted in a manner consistent with the provisions of sec_856 - of the code since that time trust a is the sole general_partner through a wholly-owned direct subsidiary of partnership a and has an a percent ownership_interest in partnership a through its ownership_interest in partnership a_trust a develops leases and manages office and industrial real_estate properties across the united_states on date trust a and partnership a entered into an agreement and plan of merger merger agreement with trust b a reit and partnership b a limited_partnership in which trust b is the sole general_partner pursuant to the merger agreement trust a agreed to merge with and into trust b with trust b as the survivor the merger agreement also provides that immediately prior to the merger of trust a into trust b partnership a would merge with and into partnership b with partnership b continuing as the surviving partnership the merger agreement provides that the merger agreement may be terminated by either trust a or trust b or both at any time prior to the merger of the partnerships upon the occurrence of one of several events one such event as provided in the merger agreement is that either trust a or trust b may terminate the merger agreement if the shareholders of trust b do not approve the merger agreement at a duly held shareholder’s meeting the merger agreement provides that in such event trust b and partnership b shall pay partnership a an amount equal to the break-up fee the merger agreement defines the break-up fee as x dollars less certain break-up expenses to the extent that the recipient of the break-up fee can receive the amounts without causing the recipient to violate the reit gross_income tests of sec_856 the merger agreement provides in part that the payment of the break-up fee shall be compensation_for the loss suffered by the applicable party as a result of the failure of the merger to be consummated including without limitation opportunity_costs and out-of-pocket costs and expenses and to avoid the difficulty of determining damages under the circumstances after execution of the merger agreement trust b realized that its shareholders would not approve the merger with trust a as a result trust b expressed its desire to renegotiate certain provisions of the merger agreement trust a maintained a position that additional consideration would be necessary for it to renegotiate and amend the plr-129120-00 merger agreement during month a and month b_trust a had its legal counsel explore its legal alternatives for enforcing its right to the break-up fee provided in the merger agreement in month b_trust a demanded a definitive answer from trust b as to whether it intended to proceed with the transaction in month b faced with trust b’s desire to terminate the merger agreement and the mutual desire to bring quick and economical resolution to the differences between the parties trust a and trust b began discussing a settlement on date the parties terminated the merger agreement the same day the parties to the merger agreement executed an agreement styled termination and release agreement termination agreement under the termination agreement the parties agreed to terminate the merger agreement and agreed that trust b and partnership b would pay to partnership a a break-up fee of y dollars trust b then deposited y dollars in escrow for the benefit of trust a all parties to the termination agreement agreed to hold each other harmless for all present and future causes of action and liabilities of any kind arising from the proposed merger transaction the termination agreement states that it is a settlement and compromise of disputed claims and nothing described herein is to be considered an admission of liability on the part of any of the parties law analysis and conclusion sec_856 of the code provides that in order for a corporation to be considered a reit at least percent of the corporation's gross_income excluding gross_income from prohibited_transactions must be derived from dividends interest rents_from_real_property gain from the sale_or_other_disposition of stock securities and real_property other than property in which the corporation is a dealer abatements and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees and gain from certain_sales or other dispositions of real_estate_assets under sec_856 of the code in order for a corporation to qualify as a reit at least percent of the corporation's gross_income excluding gross_income from prohibited_transactions must be derived from rents_from_real_property interest on obligations secured_by real_property gain from the sale_or_other_disposition of real_property other than property in which the corporation is a dealer dividends from reit stock and gain from the sale of reit stock abatements and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees gain from certain_sales or other dispositions of real_estate_assets and qualified_temporary_investment_income plr-129120-00 under sec_1_856-3 of the income_tax regulations a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets is determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 sec_61 of the code provides that except as otherwise provided gross_income includes all income from whatever source derived the legislative_history underlying the tax treatment of reits indicates that the central concern behind the gross_income restrictions is that a reit's gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business the legislative_history also indicates that congress intended to equate the tax treatment of reits with the treatment accorded regulated_investment_companies rics in revrul_64_247 1964_2_cb_179 a ric recovered excess management fees from its investment manager the recovery was made as a result of legal action brought against the company's former officers and directors who had owned the investment manager in revrul_74_248 1974_1_cb_167 a ric's former investment_advisor paid the company an amount the advisor had improperly received for assigning its advisory contract the payment was made pursuant to a settlement agreement that was reached after the company's shareholders filed a derivative action against the investment_advisor in both rulings the amounts in question were includible in gross_income under sec_61 of the code those amounts were not however income from sources that at the time the rulings were published were described in sec_851 of the code the rulings hold nevertheless that the companies' inclusion of the amounts in gross_income did not cause the companies to fail to meet the definition of a ric contained in sec_851 provided the companies in all other respects qualified for ric status for the tax_year in question revrul_64_247 and revrul_74_248 were rendered obsolete in part for purposes of sec_851 by revrul_92_56 1992_2_cb_153 which holds that if in the normal course of its business a ric receives a reimbursement from its investment_advisor and the reimbursement is included in the ric's gross_income the reimbursement is qualifying_income under sec_851 although revrul_92_56 provides that the prior revenue rulings are in part obsolete those revenue rulings plr-129120-00 remain instructive in determining how the settlement payment should be treated for purposes of sec_856 in view of the legislative intent to equate the tax treatment of reits with that of rics it is appropriate to apply the rationale of revrul_64_247 and revrul_74_248 in a reit context there is nothing in the legislative_history or any statutory interpretation that would indicate that by imposing parameters on the sources from which reits and rics may derive income congress intended to discourage reits and rics from pursuing legal remedies for which damages may be collected in the present case the income at issue is derived from trust a pursuing its legal remedies resulting in the settlement of an alleged breach of a contract for trust a to merge into trust b consequently the dispute and settlement should not cause trust a’s allocable share of the y dollars payment to be considered nonqualifying for purposes of sec_856 and accordingly we conclude that trust a’s allocable share of the y dollars payment received by partnership a pursuant to the merger agreement and the termination agreement is not includible in trust a’s gross_income for purposes of determining whether trust a has satisfied the gross_income tests under sec_856 and sec_856 of the code except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences related to the facts herein under any other provision of the code specifically we do not rule whether either trust a or trust b qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it trust a should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely yours acting associate chief_counsel financial institutions and products by alvin j kraft chief branch enclosures copy of this letter copy for sec_6110 purposes
